department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc intl b02 plr-142060-14 date date internal_revenue_service number release date index number ----------------------------------- ------------------------------ ------------------------------ ty -------------- legend spouse a ---------------------------------------- spouse b -------------------------------------- fc -------------------------------- country --------------------------- accountant a --------------------- accountant b ------------- accountant c ---------------- firm ----------------------------- year ------ year ------ year ------ year ------ year ------ year ------ year ------ year ------ year ------ year ------ dear -------------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal revenue plr-142060-14 service commissioner for spouse a and spouse b collectively taxpayers to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to taxpayers’ investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayers by their authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts spouse a and spouse b have filed their federal tax returns as a married couple filing jointly for all tax years relevant to this letter_ruling spouse b has been a resident_of_the_united_states since year and became a united_states citizen in year from year through year spouse b received gifts of common shares of fc from family members and since year has received no further gifts of shares taxpayers have never purchased shares of fc fc is an entity organized under the laws of country that is treated as a corporation for federal tax purposes for tax years year through year taxpayers relied on accountant a a competent u s accountant to prepare taxpayers’ federal_income_tax returns and provide advice on taxpayers’ u s tax matters taxpayers provided accountant a with all relevant and available information regarding fc including annual financial statements and year end reporting information accountant a did not advise taxpayers that fc was a passive_foreign_investment_company pfic within the meaning of sec_1297 accountant a failed to advise taxpayers of the possibility of making a qef election under sec_1295 with respect to fc and of the consequences of making or failing to make such an election for tax years year through year taxpayers relied on accountant b a competent u s accountant to prepare taxpayers’ federal_income_tax returns and provide advice on taxpayers’ u s tax matters taxpayers provided accountant b with all relevant and available information regarding fc including information regarding dividend payments accountant b was aware that fc is a corporation organized under the laws of country however accountant b did not advise taxpayers that fc was a pfic within the meaning of sec_1297 and failed to advise taxpayers of the possibility of making a qef election under sec_1295 with respect to fc and of the consequences of making or failing to make such an election accountant b recommended that taxpayers report the dividend income received from fc as ordinary_income and in some cases as qualified_dividend_income plr-142060-14 for tax years year to the present taxpayers have relied on accountant c a competent u s accountant to prepare taxpayers’ federal_income_tax returns and provide advice on taxpayers’ u s tax matters accountant c took over the responsibilities of taxpayers’ tax matters after accountant b left firm a certified public accounting practice where both accountant b and accountant c were shareholders as with accountant b taxpayers provided accountant c with all relevant and available information regarding fc including information regarding dividend payments accountant c was aware that fc is a corporation organized under the laws of country however for tax years year through year accountant c did not advise taxpayers that fc was a pfic within the meaning of sec_1297 and failed to advise taxpayers of the possibility of making a qef election under sec_1295 with respect to fc and of the consequences of making or failing to make such an election in year accountant c attended a continuing professional education seminar focused on pfic rules this presentation alerted accountant c that it was necessary to determine whether fc met the definition of a pfic within the meaning of sec_1297 accountant c thus reviewed the taxpayers’ files discussed the concerns with taxpayers and ultimately advised taxpayers that fc was a pfic since year taxpayers decided to seek relief to make a retroactive qef election taxpayers have submitted affidavits under penalties of perjury that describe the events that led to taxpayers’ failure to make a qef election with respect to fc by the due_date of their return for the year tax_year affidavits have also been submitted by accountant a accountant b and accountant c describing their engagement and responsibilities as well as the advice concerning the tax treatment of fc that each provided to taxpayers taxpayers have paid an amount sufficient to eliminate any prejudice to the united_states government as a consequence of their inability to file amended returns in accordance with a signed closing_agreement between taxpayers and the commissioner further taxpayers have agreed to file an amended_return for each of the subsequent taxable years affected by the retroactive election if any taxpayers represent that as of the date of their request_for_ruling the pfic status of fc had not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayers request the consent of the commissioner to make a qef election with respect to fc under sec_1_1295-3 retroactive to year law plr-142060-14 sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayers’ ruling_request we conclude that taxpayers have satisfied sec_1_1295-3 accordingly consent is granted to taxpayers to make a retroactive qef election with respect to fc for year provided that taxpayers comply with the rules under treas plr-142060-14 reg sec_1_1295-3 regarding the time and manner for making the retroactive qef election we have consequently approved a closing_agreement with taxpayers with respect to those issues affecting their tax_liability on the basis set forth above pursuant to our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representatives sincerely kristine a crabtree assistant to the branch chief branch office of associate chief_counsel international cc
